DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: typographical errors are found in paragraphs 0083, 0089, 0097, 0101 and 0106.  For example, paragraph 0083 starts “OPERATIONS AND EFFECTSAlso in this embodiment”.      
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the plurality of bulged portions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al., US Pat. 9,679,683.
Regarding claims 1 and 9, Su teaches a terminal connecting structure (see at least figure 1) comprising:
an electrode (conductive electrode 13) provided on an element (12) forming a component (protection device 10);
a terminal (external lead 17) having a connecting portion (rounded protrusion 171; see figures 1 and 6) arranged along the electrode (the protrusion 171 are in direct contact with the electrode 13; see col. 4, lines 2-7);
a clearance forming portion (area between the electrode13 and the terminal 17; see figure 1) configured to form a clearance between the electrode and the connecting portion; and
a connecting material (Su teaches solder paste and/or conductive material 15 for filling the space between the terminal 17 and the electrode 13.  See col. 4, lines 2-7) provided in the clearance, the connecting material being configured to electrically connect the connecting portion and the electrode.
Regarding claim 2, Su teaches the clearance forming portion including a projected portion (protrusions and/or projections 171; see figures 1 and 6) projected from the connecting portion.
Regarding claims 4 and 5, Su teaches the projected portion including a bulged portion (Rounded bulged portions 171 are connect to the electrode 13.  That is, the bulged protrusions 171 are in direct contact with the electrode 13. See col. 4, lines 2-7 and figures 2 and 6) formed with a part of the connecting portion, the part of the connecting portion being bulged.
Regarding claim 8, Su teaches the terminal connecting structure, wherein the projected portion (protrusions 171) is in contact with the element (element 12) at an outer circumferential portion of the electrode (Su teaches the component having a circular shaped body; see col. 5, lines 60-64), and 
the projected portion (protrusions 171) has a projecting dimension from the connecting portion, the projecting dimension being larger than a thickness dimension of the electrode (see figures 1-3).
Regarding claim 10, Su teaches the electronic component (circuit protection device; see figure 1), wherein the electrode includes a first electrode (top electrode 13) and a second electrode (bottom electrode 14), the first electrode being provided on a first surface of the element (top surface of the element 12), and the second electrode being provided on a second surface of the element (bottom surface of the element 12), and
the terminal includes a first terminal (top terminal 17) and a second terminal (bottom terminal 18), the first terminal being electrically connect to the first electrode (top electrode 13), and a second terminal being electrically connect to the second electrode (bottom electrode 14).

Claim(s) 1-3, 6, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda., JP 2-156508 (same as JP63-311108; machine translation attached to this action).
Regarding claim 1, Masuda teaches a terminal connecting structure (improved terminal bonding strength for a varistor; see the translation and figure 1) comprising:
an electrode (7a) provided on an element (varistor 6) forming a component (a surge absorber);
a terminal 10a having a connecting portion (Masuda teaches the projected and/or ridged portion 9a connecting to the electrode through the conductive adhesive.  Claim 1 does not recite that the connecting portion of the terminal is in direct contact with the electrode.) arranged along the electrode;
a clearance forming portion (area between the electrode 7a and the terminal 10a) configured to form a clearance between the electrode and the connecting portion; and
a connecting material (conductive adhesive 8a layered in the clearance forming portion) provided in the clearance, the connecting material being configured to electrically connect the connecting portion and the electrode.
Regarding claim 2, Masuda teaches the clearance forming portion includes a projected portion projected from the connecting portion (projections 9a project from the terminal 10a towards the electrode 7a).
Regarding claim 3, Masuda teaches the projected portion includes a ridge crossing the terminal (a ridge comprises of multiple projections; see figure 1).
Regarding claim 6, Masuda teaches the projected portion includes a bent portion (left most projection with a flat edge to the left; see figure 1), the bent portion being formed by bending an end portion of the connecting portion in a direction approaching the element.
Regarding claim 7, Masuda teaches the projected portion including an extended portion extending from the bent portion along the element (the left most projection includes a flat extension along the element 6; see figure 1).
Regarding claim 9, Masuda teaches a varistor with the terminal connection.
Regarding claim 10, Masuda teaches the electrode includes a first electrode (7a) and a second electrode (7b), the first electrode being provided on a first surface of the element (top of varistor 6), and the second electrode being provided on a second surface of the element, and
the terminal includes a first terminal 10a and a second terminal 10b, the first terminal being electrically connect to the first electrode (7a), and a second terminal being electrically connect to the second electrode (7b).
Regarding claim 11, Masuda teaches the element being a ceramic element forming a varistor (zinc oxide or strontium titanate varistor).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al., teaches a terminal connection, but does not teach the conductive connecting material in the clearance forming portion.
Katsuki et al., Miyazaki et al., Hidaka et al. and Katsuki et al. teach a circular disc device with terminal connection.  
Ott teaches a packaged/molded device with terminal connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833